DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR1020190063683 on 5/30/2019. It is noted, however, that applicant has not filed a certified copy of the the application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is indefinite for the following reasons:
1)  Variable n in Structural Formula 2 is not defined.
2)  The limitation “wherein the coating composition is coated with a thickness in a range of 30 to 120 µm” is indefinite.  The claim is a composition claim.  However, the limitation is directed to a coating thickness on an article.  For the purpose of applying prior art, the limitation is being interpreted as an intended use of the composition.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (2018/0093137) in view of Chung (KR 1020110078410) and Hogge et al. (2006/0089419)
The English machine translation of Chung, filed 11/10/2020 is being used in this rejection.  

Park et al. fail to teach the claimed polyester.
However, Chung teaches the claimed polyester comprising isononanoic acid [0021, 0023; Claims 1 and 5], and is hardened with an isocyanate [Table 1].  Chung teaches that in compositions for golf ball surface coatings, the polyester provides yellowing resistant, impact resistance and scratch resistance [0002, 0015].  The polyester of Chung has a hydroxyl value in the range of 130 to 170 mgKOH/g [0024], and a molecular weight in the range of 15,000 to 25,000 [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the polyester of Chung as the polyester in Park et al. to provide yellowing resistance, impact resistance and scratch resistance.
Park et al. fail to teach the claimed UV absorbent, light stabilizer and polyamide.
	However, Hogge et al. teach that in compositions for a golf ball coating, adding 0.5 to 3.5 wt% of a benzotriazole UV absorber [0063-0064] and 0.5 to 2.5 wt% of a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add 0.5 to 3.5 wt% of a benzotriazole UV absorber, 0.5 to 2.5 wt% of a hindered amine light stabilizer, and a polyamide coupling agent in a ratio of polyamide:silica of 1:1 to 1:90 as taught by Hogge et al. to the composition of Park et al. to improve light stability, enhance aesthetic appeal, and to promote adhesion and dispersion of the silica filler.  
	The ranges taught above overlap the claimed amounts.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
	Regarding claims 10, 12 and 13:  Park et al. teach a golf ball coated with their composition [Examples].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763